DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In claims 1 and 20, the language “… within the container under the influence of [[a]] the magnetic field gradient …” should be changed to specify that the magnetic field gradient generated by the magnet component also separates cells in the container.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh; Lars et al. (WO 2017116910, later published as US 20190010435 A1) in view of Mallett, Scott R. et al. (US 20040186412 A1). 
Regarding claim 1, Norderhaugh discloses a method, comprising the steps of mounting a flexible container (¶ [0006], separating magnetic particles from a fluid … the container can be or comprise a flexible bag);
said flexible container having a first end and a second end and a pair of expansible panels joined along a periphery thereof such that facing interior surfaces of said panels form a collection space with an opening at each of said first and second ends (¶ [0064], container assembly 20 comprises a container 21; ¶ [0065], sheets 32 
a.) placing said flexible container into a rigid frame having oppositely facing wall members that define a confinement gap (¶ [0112], device 110 also comprises a lid 116 … in the closed configuration, lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration);
at least one of said wall members comprising a magnet component effective to generate a magnetic field gradient in said collection space (¶ [0111] Device 110 also includes a magnetic field generating element 108 … The magnetic field generating element produces and/or is configured to produce … magnetic field 28 above upper surface 114 … magnetic field 28 can fill compartment 22); and 
b.) expanding said flexible container by application of positive pressure such that exterior surfaces of said panels are urged into engagement with said oppositely facing wall members within said confinement gap (¶ [0112],  lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration; ¶ [0118], container 21 can be (or become) sandwiched and/or otherwise disposed between (recessed) upper surface 114 (or receiving area 112) and closed lid 116; ¶ [0119], fluid flowing into compartment 22 … may not (necessarily) fill compartment 22 so as to expand container 21 into a substantially three-dimensional configuration (e.g., because of the pillow style configuration of container 21 and/or the force of secured lid 116 against container 21); ¶ [0134], system 200 can also include a pump 230 … fluid mixture 220 can be pumped into container assembly 20);

Norderhaugh teaches the invention substantially as claimed by Applicant but does not explicitly disclose that the method converts the flexible container into a substantially rigid container, that the positive pressure renders the container substantially inflexible or that the container is maintained inflexible throughout said separating step.
Mallett discloses methods and apparatus for inactivating bloodborne microorganisms (¶ [0002], [0011], [0044], irradiator 104), comprising the steps of:
converting a flexible container into a substantially rigid container (¶ [0044] Blood is … then circulated into a bag within the UV irradiator 104; ¶ [0075], Two quartz plates 212 used to compress the blood within the bag are also provided); 
said flexible container having a first end and a second end and a pair of expansible panels joined along the a periphery thereof such that facing interior surfaces of said panels form a collection space with an opening at each of said first and second ends (¶ [0075], The bag is typically open at each end and with a small inlet therethrough. In one embodiment, the bag 204, or fluid chamber, is approximately 15 to 20 inches long and about 8 to 10 inches wide with a fluid path having a width of about 0.75-1 inches); 
by: a.) placing said flexible container into a rigid frame having oppositely facing wall members that define a confinement gap (¶ [0075], Two quartz plates 212 used to compress the blood within the bag are also provided; ¶ [0077], two quartz glass plates (compression plates) to constrain the diluted blood in the irradiator bag to approximately 0.025" thickness); 
b.) expanding said flexible container by application of positive pressure such that exterior surfaces of said panels are urged into engagement with said oppositely facing wall members within said confinement gap, thereby rendering said container substantially inflexible (¶ [0043], blood is pumped from the patient 100 at a flow rate of about 100-300 ml/min, using a blood pump 102; ¶ [0057], blood pump 102; ¶ [0105], blood pump 1302 for pumping whole blood from the patient to the irradiator; ¶ [0107], The sensor located before the irradiator bag assembly provides an indication of bag pressure and is used to prevent over pressurization of the irradiator bags); and 
treating cells within the container (¶ [0075], UV channel (grid lamp) 211; ¶ [0077], 200 W UV-C grid lamp 411; ¶ [0104] The UV irradiator assembly 1308 is used to irradiate dilute extracorporeal blood with 254 nm UV-C energy); 
said positive pressure applied to expand said flexible container being maintained throughout said treating step so as to maintain said container inflexible throughout said treating step (¶ [0057] When receiving blood from the patient, a blood pump controls the flow rate of the blood in several embodiments; ¶ [0063], Blood flow can be monitored manually or via an automated feedback system, based upon TMP values; ¶ [0105], Pump control is accomplished by using proportional-integral-differential (PID) feedback loops from encoders located on each pump motor, along with pump ratio parameters calculated from user input of HCT and blood flow rate).  
Mallett automates the operation of a fluid treatment system by providing pressure sensors and a feedback controller. Mallett also regulates the dimension of a fluid gap so that it will be exposed uniformly while passing through a treatment zone. One would be motivated to modify Norderhaugh by rendering and maintaining a container substantially inflexible throughout a separating step as taught by Mallett to automate the system and operate it consistently since Norderhaugh calls for a pump that recycles fluid through the system (¶ [0136] In certain embodiments, pump 230 can re-cycle the fluid product through assembly 100). Therefore, it would have been obvious to modify Norderhaugh by maintaining a container substantially inflexible as taught by Mallett in order to automate the system. 

Regarding claims 2, 3, 5 and 7, Norderhaugh discloses a method wherein said flexible container is a sterile, disposable bag adapted for aseptically processing biological entities (¶ [0065], container 21 comprises … collapsible, pillow type bag ¶ [0073], the material can be approved … for direct contact with living cells and/or capable of maintaining a solution sterile); 
wherein said biological entities are viable cells (¶ [0060], the term “biological component” includes one or more cells (e.g., T-cells, whether human or non-human, activated or inactivated, etc.)); 
wherein said container is expanded by applying hydraulic pressure (¶ [0134], system 200 can also include a pump 230); 
wherein said oppositely facing wall members of said rigid frame are generally planar and substantially parallel to one another (¶ [0065], an upper container wall (or sheet) 32 and a lower container wall (or sheet) 34 disposed in an overlapping relationship).

Regarding claim 8, Norderhaugh discloses that said container has at least one surface projection that directs fluid flow through said container along a predetermined flow path (¶ [0100], as a result of partition 80, compartment 22 has or forms a fluid pathway 23 that extends from inlet 24 (or opening 66 thereof), around second end 84 of partition 80, to outlet 26; ¶ [0101], FIG. 3 depicts an alternative partition 80a comprising a stem 86 … and a capping element 87; ¶ [0102], FIG. 4 depicts an alternative container assembly 20b comprising container 21, but with a plurality of partitions 80 formed therein).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh and Mallett, further in view of Galliher; Parrish M. et al. (US 20090188211 A1).
Regarding claim 4, Norderhaugh and Mallett do not apply pneumatic pressure. Galliher discloses a bioreactor method and system (¶ [0001], [0003], [0025]), comprising: 
a flexible container and a substantially rigid container (¶ [0025], vessel 10 includes a reusable support structure 14 (e.g., a stainless steel tank) that surrounds and contains a container 18); 
b.) expanding said flexible container by application of positive pressure (¶ [0027], vessel 10 includes one or more wrinkle removal systems that reduce or eliminate wrinkles that may form in the collapsible bag when the bag is filled; ¶ [0029], control system 34 may be … configured to operate the spargers … control of multiple gases being introduced into the container; ¶ [0113], a vessel may also be connected to one or more sources of gases such as air, oxygen, carbon dioxide, nitrogen, ammonia, or mixtures thereof, in some embodiments). 
Galliher manipulates the volume of a flexible container with another type of fluid, and also provides the option of agitating the contents of the container (¶ [0113], the gases may also be used to provide sparging to the contents inside the container, e.g., for mixing or other purposes). One would be motivated to modify Norderhaugh and Mallett with the pneumatic pressure of Galliher to select an alternative fluid and offer the option of mixing fluids in the container. Therefore, it would have been obvious to modify Norderhaugh and Mallett with the pneumatic pressure of Galliher in order to expand the container and optionally mix its contents. 

Claims 6, 11, 12, 14, 17, 18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh and Mallett, further in view of Wegener; Christopher J. et al. (US 20180172685 A1).
Regarding claim 20, Norderhaugh discloses a system for constraining a flexible container (¶ [0006], separating magnetic particles from a fluid … the container can be or comprise a flexible bag; ¶ [0064], container assembly 20 comprises a container 21; ¶ [0065], sheets 32 and 34 joined together at their peripheries … to form an outer wall 27 of container 21), said system comprising, in combination: 
a rigid frame having oppositely facing wall members defining a confinement gap; and said flexible container disposed in said confinement gap (¶ [0112], device 110 also comprises a lid 116 … in the closed configuration, lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration);
a flexible container having a first end and a second end and a pair of expansible panels joined along a periphery thereof such that facing interior surfaces of said panels form a collection space (¶ [0064], container assembly 20 comprises a container 21; ¶ [0065], sheets 32 and 34 joined together at their peripheries … to form an outer wall 27 of container 21);
with a pair of openings (¶ [0079], Inlet 24 and outlet 26 provide access from the exterior of container 21 to internal compartment 22 thereof); 
said flexible panels being expansible under the influence of positive pressure applied within said collection space (¶ [0118], container 21 can be (or become) sandwiched and/or otherwise disposed between (recessed) upper surface 114 (or receiving area 112) and closed lid 116; ¶ [0119], fluid flowing into compartment 22 … may not (necessarily) fill compartment 22 so as to expand container 21 into a substantially three-dimensional configuration (e.g., because of the pillow style configuration of container 21 and/or the force of secured lid 116 against container 21); ¶ [0134], system 200 can also include a pump 230 … fluid mixture 220 can be pumped into container assembly 20); 
thereby urging said panels into engagement with said oppositely facing wall members within said confinement gap (¶ [0112], lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration);
wherein at least one of said wall members includes a magnet component effective to generate a magnetic field gradient in said collection space (¶ [0111] Device 110 also includes a magnetic field generating element 108 … magnetic field 28 can fill compartment 22); and 
wherein the system is arranged to magnetically separate labeled target cells from a mixed cell population within the container under the influence of a magnetic field gradient (¶ [0121], method of separating magnetic particles from a fluid (e.g., in assembly 100); ¶ [0133], fluid mixture 220 can be or comprise a suspension cell culture; ¶ [0138], the magnetic field 28 retaining at least a portion of the first amount of magnetic particles in the compartment 22). 
Norderhaugh teaches the invention substantially as claimed but is silent whether the system converts the flexible container into a substantially rigid container and renders the container substantially inflexible. Norderhaugh also lacks openings at each of said end of the container.  
Mallett discloses methods and apparatus for inactivating bloodborne microorganisms (¶ [0002], [0011], [0044], irradiator 104), comprising:
a rigid frame having oppositely facing wall members defining a confinement gap (¶ [0075], Two quartz plates 212 used to compress the blood within the bag are also provided; ¶ [0077], two quartz glass plates (compression plates) to constrain the diluted blood in the irradiator bag to approximately 0.025" thickness);
a flexible container disposed in said confinement gap (¶ [0075], the bag 204, or fluid chamber, is approximately 15 to 20 inches long and about 8 to 10 inches wide with a fluid path having a width of about 0.75-1 inches);
to apply said positive pressure to expand said flexible container and maintain positive pressure throughout a treatment process so as to maintain said container inflexible throughout the treatment process (¶ [0043], blood is pumped from the patient 100 at a flow rate of about 100-300 ml/min, using a blood pump 102; ¶ [0057], blood pump 102; ¶ [0105], blood pump 1302 for pumping whole blood from the patient to the irradiator; ¶ [0107], The sensor located before the irradiator bag assembly provides an indication of bag pressure and is used to prevent over pressurization of the irradiator bags).  
Mallett automates the operation of a continually operating fluid treatment system, and uniformly exposes fluid to a treatment field. Regarding rationale and motivation to modify Norderhaugh with the constant pressurization of Mallett, see discussion of claim 1 above. 
Norderhaugh and Mallett do not explicitly disclose a collection space with an opening at each end. Wegener discloses a cell processing system (¶ [0004], [0015], FIGS. 1 and 2, processor 100, 200), comprising: 
a rigid frame having oppositely facing wall members defining a confinement gap; (¶ [0015], magnetic separator or selector 500; ¶ [0030], plates or panels 502, 504; ¶ [0038], the plates 502, 504 are mounted on a frame 506 to permit at least one of the plates 502, 504 to translate relative to the other plate 502, 504 in the direction of the double-headed arrow in FIG. 6); and 
a flexible container disposed in said confinement gap (¶ [0040] container 150 is intended to be associated with the separator 500, and in particular between the plates 502, 504); 
said flexible container having a first end and a second end and a pair of expansible panels joined along the periphery thereof such that facing interior surfaces of said panels form a collection space with an opening at each of said ends (Fig. 3, container 150 has fluid lines connected at its top and bottom sides; Fig. 8, container 150 connects to fluid lines at opposite sides of magnetic separator 500). 
Wegener designs a flexible container to conduct fluid via gravity through its inner volume. Wegener also selects one of several limited alternatives for locating inlet and outlet ports. That is, the openings or ports must be located on one of four edges of a rectangular container. One would be motivated to modify Norderhaugh and Mallett by locating openings of the container at opposite ends as taught by Wegener to select one of the available alternatives, and also to promote steady flow through the container. Therefore, it would have been obvious to modify Norderhaugh and Mallett with the opening locations of Wegener in order to convey fluid by gravity and to choose one of a limited set of options for locating the openings. 

Regarding claim 12, Norderhaugh discloses a method for separating particles from a cell population, comprising: 
a.) providing a substantially rigid container formed according to the conversion method of claim 1 (¶ [0098], the distance or length L4, L5, L6 … can at least partially determined the efficacy … of container assembly 20 in operation and/or when implemented in a method of separating magnetic particles from a fluid; ¶ [0107], FIG. 8 depicts a magnetic particle separation assembly 100); 
b.) introducing into said collection space of said container said mixed cell population and at least one magnetic labeling agent (¶ [0031], in some embodiments, the magnetic particles comprise beads … inert, superparamagnetic beads; ¶ [0123], the fluid can be introduced into container 21 or compartment 22 thereof (by means of fluid line 90a and inlet tubular member 60a)); 
c.) separating said magnetic labeling agent from said mixed cell population under the influence of a magnetic field gradient (¶ [0120], magnetic field 28 is also disposed and/or generated in compartment 22 … a fluid flowing into compartment 22 … can pass (or must pass) through magnetic field 28; ¶ [0125], the magnetic particles can (thereby) be (or become) retained within container 21 … the portion of the mixture that exits internal compartment 22 can be substantially devoid of magnetic particles; ¶ [0137], device 110 producing a magnetic field 28 within at least a portion of the compartment 22; ¶ [0117], the magnetic particles can comprise inert and/or superparamagnetic beads having one or more antibodies (e.g., anti-CD3 and anti-CD28) coupled thereto). 
Norderhaugh teaches the invention substantially as claimed by Applicant but does not separate target cells from a mixed cell population or recover magnetically labeled target cells. Wegener discloses a method further comprising the steps of:  
before a separating step, introducing into a collection space of a container a mixed cell population (¶ [0017], “Biological fluid” includes without limitation blood and blood components, and “cell” or “biological cell” includes without limitation blood cells, such as red cells, white cells and platelets; ¶ [0047], processing of biological cells, such as leukocytes); and 
at least one magnetic labeling agent (¶ [0051], a non-specific magnetic particle solution … may be introduced to the suspension in the in-process container 122); 
effective to selectively bind to and magnetically label said target cells (¶ [0058], the method 400 may continue with block 410 to start the process of associating magnetic particles with the target cells; ¶ [0062], block 420 … allow for interaction between the monoclonal antibodies and the magnetic particles (e.g., beads) in the ferrofluid); and 
after a separating step (¶ [0064], block 426, and the magnet 503 … causing the target cells associated with the magnetic particles and any unbound magnetic particles to migrate to a portion of the container; ¶ [0068], block 444 where the container 150 is rinsed to attempt to remove any cells that are not target cells associated with magnetic particles); 
recovering said magnetically labeled target cells (¶ [0072], the container 150 and/or container 152 may then be sealed and removed from the remainder of the circuit 100 … the positive fraction magnetically selected and retained in the container 150 may be the desired product). 
Wegener extracts a desired fraction of cells, including blood components (¶ [0017], “biological cell” includes without limitation blood cells, such as red cells, white cells and platelets; ¶ [0050], peripheral blood stem cells, CD3+/CD28+ T-cell lymphocytes, and CD8+ plasma B-cells, which cells may also be referred to as target cells). One would be motivated to modify Norderhaugh and Mallett by recovering said magnetically labeled target cells as taught by Wegener since Norderhaugh calls for processing a variety of biological components including cells (¶ [0009]). Therefore, it would have been obvious to modify Norderhaugh and Mallett with the magnetic cell recovery of Wegener in order to extract a valuable type of cell. 

Regarding claims 14, 21 and 25, Norderhaugh discloses a method and system wherein said magnet component is reversibly disengageable from said at least one oppositely facing wall member such that said magnetic field gradient in said collection space is reversibly attenuated (¶ [0112], device 110 also comprises a lid 116 … can be connected to receiving area 112 with and/or by means of one or more hinge elements 118a, 118b); 
further including a pressure source operatively connected to said container and effective to apply positive pressure within said collection space (¶ [0134] System 200 can also include a pump 230 … fluid mixture 220 can be pumped into container assembly 20). 

Regarding claims 6, 17 and 18, Norderhaugh and Mallett lack valved inlet and outlet ports, do not introduce a wash fluid and are silent whether the cell population and magnetic labeling agent are simultaneously introduced. Wegener discloses a method wherein said container has a valved inlet port at said first end (¶ [0055], controller 300 then may open clamps 210, 220; Fig. 8 shows clamp 220 upstream of container 150); and 
a valved outlet port at said second end, thereby allowing controlled fluid flow through said container (¶ [0055], clamp 528 may be opened; Fig. 8 shows clamp 528 downstream of container 150); 
wherein during said separating step a wash fluid is passed through said container at least once before said recovering step (¶ [0024], Access sites 134a, 134b are provided to establish flow communication with containers 135a, 135b (shown in FIG. 1) of a wash fluid, e.g., saline, additive solution, buffer, etc.; ¶ [0030], The weights of the bags may be monitored by weight sensors and recorded during a washing or other procedure; ¶ [0066] At block 436, fluid is added to the container 150 from one of the wash containers 135a, 135b; ¶ [0068], block 444 … clamps 210, 220 are opened and pumps 202, 206 operated to move fluid (e.g., wash solution) from container 135b to the container 150); 
wherein said mixed cell population and said at least one magnetic labeling agent are simultaneously introduced into said collection space (¶ [0051], the target cells with associated magnetic particles may then be transferred to the container 150 that is disposed in magnetic separator 150; ¶ [0064], to begin the magnetic separation or selection of the target cells, the contents of the in-process container 122 are transferred at block 424 from the container 122 to the container 150 that is disposed at the magnetic separator 500). 
Wegener regulates the flow of fluid through the system according to a sequence of steps and also enhances the effectiveness of a separation protocol by washing cells during one or more cycles (¶ [0065], the actions of blocks 426-432 may be repeated as several cycles). One would be motivated to modify Norderhaugh and Mallett with the valves, wash fluid or introduction step of Wegener to properly recover a sample of desired cells from a mixture. Therefore, it would have been obvious to modify Norderhaugh and Mallett with the valves, wash fluid or introduction step of Wegener in order to effectively extract a desired sample of cells. 

Regarding claims 11, 22 and 23, Norderhaugh and Mallett are silent whether the confinement gap is adjustable. Wegener discloses a system wherein one of said oppositely facing wall members of said rigid frame is movable in relation to the other, whereby said confinement gap is adjustable (¶ [0038], the separator 500 may also include a linear actuator 516 … that is used to vary the spacing between opposing surfaces of the plates 502, 504); 
wherein said oppositely facing wall members of said rigid frame are movable in relation to each other, whereby said confinement gap is adjustable (¶ [0038], the separator 500 may also include a linear actuator 516 … that is used to vary the spacing between opposing surfaces of the plates 502, 504). 
Wegener accommodates containers of different sizes or volumes, and provides for varying the magnetic field intensity. One would be motivated to modify Norderhaugh and Mallett with the adjustable gap of Wegener to make the system compatible with differently sized containers, or to allow a user to select a specific field intensity. Therefore, it would have been obvious to modify Norderhaugh and Mallett with the adjustable gap of Wegener in order to provide compatibility for a range of container sizes, and to allow for adjusting the field intensity. 

Claims 15, 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh, Mallett and Wegener, further in view of Saur; Joseph W. et al. (US 4710472 A).
Regarding claims 15, 16, 26 and 27, Norderhaugh, Mallett and Wegener lack a frame where each wall member comprises a magnet component. Saur discloses a magnetic separation device (col. 1, lines 5-9; col. 5, lines 31-45, FIG. 4(a) and 4(b) illustrate another embodiment of the magnetic separation device), comprising: 
a rigid frame (col. 5, lines 37-45, the device has two base plates 52); 
wherein each of said oppositely facing wall members of said rigid frame comprises a magnet component effective to generate said magnetic field gradient in said collection space (col. 5, lines 37-54, Each base plate 52 has a magnet 56 mounted in about the center of the plate); 
wherein said magnet component is reversibly disengageable from each of said oppositely facing wall members such that said magnetic field gradient in said collection space is reversibly attenuated (col. 5, lines 37-54, One base plate rotates about hinges 54 to close the plates on the transfer pack 50). 
Saur provides additional magnetic field strength to manipulate magnetic particles within a fluid volume. One would be motivated to modify Norderhaugh, Mallett and Wegener with the paired magnet component of Saur to more strongly attract magnetic particles and reduce the number of cycles required to process a sample. Therefore, it would have been obvious to modify Norderhaugh, Mallett and Wegener with the dual magnet components of Saur in order to process a volume more quickly with a stronger magnetic field. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh, Mallett and Wegener, further in view of Zhang; Xiaohua et al. (US 20190169594 A1).
Regarding claim 19, Norderhaugh, Mallett and Wegener do not explicitly disclose that cells and magnetic agent are sequentially introduced into the collection space. Zhang discloses a system and method for isolating target cells (¶ [0004], [0007], [0020], [0027], FIG. 1 depicts a magnetic isolation system 100); 
wherein a mixed cell population and a magnetic labeling agent are sequentially introduced into a collection space (¶ [0029], In step 210, source material, such as a cell mixture, from source bag 104 is transferred to process bag 106 via source pump 112; ¶ [0030], In step 212, the magnetic particles (e.g., beads) within particle addition syringe 118 are added to the process bag 106). 
Zhang demonstrates an alternative sequence of manipulating fluids through a separation system. One would be motivated to modify Norderhaugh, Mallett and Wegener with the sequential introduction of Zhang to use one of the two alternatives. That is, reagents can be added either simultaneously or sequentially. Therefore, it would have been obvious to modify Norderhaugh, Mallett and Wegener with the sequential introduction of Zhang in order to use the other of two alternatives for delivering a pair of fluids to a container. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh, Mallett and Wegener, further in view of Shibuya; Keisuke et al. (US 20100081122 A1).
Regarding claim 29, Norderhaugh, Mallett and Wegener lack a pressure relief valve. Shibuya discloses a system for cultivating cells (¶ [0002], [0036], [0037], [0038], bioreactor/fermentor 1); 
comprising a container (¶ [0089], bioreactor/fermentor 231, a cell separation device 232, medium vessels 233 storing a feed medium and a tank 234 in the analyzer); 
comprising a pressure relief valve operatively connected to said container and effective to maintain the pressure within said container at a predetermined pressure (¶ [0093] The bioreactor/fermentor 231 has a constant pressure maintained by the pressure control valve 252, based on the measurement results by the pressure gauge 251; ¶ [0096], a pressure gauge 257 for detecting an inner pressure, a pressure control valve 258; ¶ [0097], The tank 234 in the analyzer is maintained at a constant pressure by the pressure control valve 264, based on the measured results by the pressure gauge 263). 
Shibuya releases gases produced during a treatment or culturing process and also maintains a safe pressure range within a processing container. One would be motivated to modify Norderhaugh, Mallett and Wegener with the pressure relief valve of Shibuya to regulate pressure within a treatment container. Therefore, it would have been obvious to modify Norderhaugh, Mallett and Wegener with the pressure relief valve of Shibuya in order to prevent excess pressure inside a treatment container. 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The rejections of claims 8-10 under 35 USC § 112 are withdrawn in view of the amendments filed 15 November 2021. 
Applicant’s arguments filed 15 November 2021 regarding the rejections of claims 1-8, 11-12, 14-23 and 25-27 as amended, under 35 USC § 102 and 103 over Norderhaugh, Wegener, Galliher, Dahle, Saur and Zhang have been fully considered and are persuasive. After further consideration, the amended claims and new claim 29 are rejected on new grounds under 35 USC § 103 over Norderhaugh, Mallett, Wegener, Galliher, Saur, Zhang and Shibuya (see above). 
Applicant’s arguments with respect to Dahle have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that claim 1 has been amended to require that "said positive pressure applied to expand said flexible container being maintained throughout said separating step so as to maintain said container inflexible throughout said separating step" (remarks p. 9). Applicant asserts that accordingly, independent method claim 1 requires that "said positive pressure applied to expand said flexible container being maintained throughout said separating step so as to maintain said container inflexible throughout said separating step" (remarks p. 11). Examiner notes that Norderhaugh and Mallett are cited in the new grounds of rejection as teaching all features of amended claim 1. Mallett discloses a method that applies positive pressure to a flexible container and renders the container substantially inflexible (¶ [0043], blood is pumped from the patient 100 at a flow rate of about 100-300 ml/min, using a blood pump 102; ¶ [0057], blood pump 102; ¶ [0105], blood pump 1302 for pumping whole blood from the patient to the irradiator; ¶ [0107], The sensor located before the irradiator bag assembly provides an indication of bag pressure and is used to prevent over pressurization of the irradiator bags). 

Applicant contends that new claims 28 is directed to the apparatus shown in FIG. 4 of the present application, as filed, and new claim 29 is directed to the apparatus shown in FIG. 3 of the present application, as filed (remarks p. 13). Examiner replies that new claim 28 contains allowable subject matter, and claim 29 has been rejected over Norderhaugh, Mallett, Wegener and Shibuya.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaaltiel; Yoseph et al.	US 20100112700 A1
Briggs, Dennis  et al.	US 20040124157 A1
Cork; William H. et al.	US 20170029776 A1
Welter; Jean F. et al.	US 20070042490 A1
Sarem; Farzin et al.	US 6576458 B1
Harms; Frank H. et al.	US 5297234 A
Singh; Vijay	US 6190913 B1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781